DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-20 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 11, and 19 have been amended.  Thus, claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Vinski et al. [U.S. Patent Publication 2015/0054675], discloses a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway (paragraph 0033) and antennas used for reading identification information from transponders associated with passing vehicles for billing purposes where the antenna bank contains no camera devices (paragraphs 0025-0032 as well as figure 1, items 18, 26, and 36).  The second most similar art of record, Christensen et al. [U.S. Patent 8,799,036], discloses a camera and transponder detection equipment used for identifying a passing vehicle (column 5, lines 18-43).  And the third most similar art of record, Kohli et al. [U.S. Patent Publication 2010/0237998], discloses an array of roadway antennas connected to an Automatic Vehicle Identification (AVI) reader where the antennas overlap one another’s designated lanes (figure 1, items 17, 26A, 26B, and 26C as well as paragraph 0019 and 0023).  However, no art of record discloses the first detection system and second detection system being positioned such that a branching point in a roadway is between the first detection system and the second detection system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vinski et al. [U.S. Patent Publication 2015/0054675] in view of Christensen et al. [U.S. Patent 8,799,036], and in further view of Silva et al. [U.S. Patent Publication 2015/0228125]

With regard to claim 1, Vinski et al. meets the limitations of:
a method performed by a computing system, the method comprising receiving from a first detection system, a plurality of identity tokens, the plurality of identity tokens including different types of identity tokens [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway (paragraph 0033)]
using information from the first detection system [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033)]
receiving from a second detection system, a number of identity tokens, the second detection system having a plurality of different types of detection instruments that is fewer than the first detection system [antennas used for reading identification information from transponders associated with passing vehicles for billing purposes where the antenna bank contains no camera devices (paragraphs 0025-0032 as well as figure 1, items 18, 26, and 36)]
using either the first identity token or the second identity token, identifying a vehicle passing through the second detection system [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033) and antennas used for reading identification information from transponders associated with passing vehicles for billing purposes (paragraphs 0025-0032)]
However, Vinski et al. fails to disclose of the first detection system having a plurality of different types of detection instruments and creating correlation information that correlates different types of identity tokens.  In the field of vehicle sensor systems, Christensen et al. teaches:
the first detection system having a plurality of different types of detection instruments and creating correlation information that correlates different types of identity tokens [a camera and transponder detection equipment used for identifying a passing vehicle (column 5, lines 18-43)]
It would be obvious to one with ordinary skill in the art before the effective filing day to combine the elements of Vinski et al. and Christensen et al. to create a tolling system where the system uses two forms of sensors to detect and capture information associated with a passing vehicle in order capture one, or both types, of vehicle information to bill a vehicle owner.  However, the combination of Vinski et al. and Christensen et al. fails to disclose of the correlation information including correlation of a first identity token with a second identity token.  In the field of vehicle identification systems and methods, Silva et al. teaches:
the correlation information including correlation of a first identity token with a second identity token [a license plate and transponder being associated with one another in order to ensure the correct test vehicle is being used (paragraph 0045)]
It would be obvious to one with ordinary skill in the art before the effective filing day to combine the elements of Vinski et al., Christensen et al., and Silva et al. to create a tolling system where the system uses two forms of sensors to detect and capture information associated, wherein the information is associated with one another, with a passing vehicle in order capture one, or both types, of vehicle information to bill a vehicle owner where the motivation to combine is correlate vehicle information from sensors to bill an owner of an associated vehicle (Vinski et al., paragraph 0007).

With regard to claim 2, Vinski et al. fails to disclose of the plurality of different types of detection instruments of the first detection systems includes at least two of: a Radio Frequency Identifier (RFID) reader, an imaging system, a Bluetooth network transponder, and a cellular network transponder.  In the field of vehicle sensor systems, Christensen et al. teaches:
the plurality of different types of detection instruments of the first detection systems includes at least two of: a Radio Frequency Identifier (RFID) reader, an imaging system, a Bluetooth network transponder, and a cellular network transponder [a camera and transponder detection equipment used for identifying a passing vehicle (column 5, lines 18-43)]
It would be obvious to one with ordinary skill in the art before the effective filing day to combine the elements of Vinski et al., Christensen et al., and Silva et al. to create a tolling system where the system uses two forms of sensors to detect and capture information associated with a passing vehicle in order capture one, or both types, of vehicle information to bill a vehicle owner where the motivation to combine is correlate vehicle information from sensors to bill an owner of an associated vehicle (Vinski et al., paragraph 0007).

With regard to claim 3, Vinski et al. meets the limitation of:
the second detection system includes at least one of: a Radio Frequency Identifier (RFID) reader, an imaging system, a Bluetooth network transponder, and a cellular network transponder [antennas used for reading identification information from transponders associated with passing vehicles for billing purposes (paragraphs 0025-0032 as well as figure 1, items 18, 26, and 36)]

With regard to claim 4, Vinski et al. meets the limitation of:
the different types of identity tokens include an RFID tag, a front license plate, a rear license plate, a Bluetooth Media Access Control (MAC) address, and a cellular network address [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033)]

With regard to claim 5, Vinski et al. meets the limitation of:
identifying a vehicle passing through the second detection system comprises detecting a single identity token with the second detection system and using the correlation information to associate the single identity token with other identity tokens obtained from the first detection system [a captured image being correlated to captured transponder information of a passing vehicle (paragraphs 0035 and 0036)]

With regard to claim 6, Vinksi et al. meets the limitation of:
the first detection system is geographically separated from the second detection system [camera and wireless transponder detection groups located on two different support structures over a roadway (paragraphs 0025-0032 as well as figure 1, items 18, 26, and 36)]

With regard to claim 7, Vinski et al. meets the limitation of:
the first detection system is positioned on a gantry on a highway [a plurality of mounted cameras placed over a highway used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033 and figure 1, item 36)]

With regard to claim 8, Vinski et al. meets the limitation of:
the second detection system is positioned in an urban setting [wireless transponder detection groups located on two different support structures over a roadway where roadways can be in urban settings (paragraphs 0025-0032 as well as figure 1, items 18 and 26)]

With regard to claim 9, Vinski et al. meets the limitation of:
the second detection system uses a larger detection time window than the first detection system [antennas used for reading identification information from transponders associated with passing vehicles for billing purposes where the  (paragraphs 0025-0032 as well as figure 1, items 18 and 26) where the antennas cover a multi-lane environment (paragraph 0114) and the read time is calculated based upon the travel speed of an oncoming vehicle (paragraphs 0112 and 0113)]

With regard to claim 10, Vinski et al. meets the limitation of:
the second detection system uses a larger detection volume than the first detection system [antennas used for reading identification information from transponders associated with passing vehicles for billing purposes where the  (paragraphs 0025-0032 as well as figure 1, items 18 and 26) where the antennas cover a multi-lane environment (paragraph 0114)]

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vinski et al. [U.S. Patent Publication 2015/0054675] in view of Christensen et al. [U.S. Patent 8,799,036], and in further view of Silva et al. [U.S. Patent Publication 2015/0228125] and Kohli et al. [U.S. Patent Publication 2010/0237998]

With regard to claim 11, Vinski et al. meets the limitations of:
a processor and a memory having machine readable instructions that when executed by the processor cause the system to receive from a first detection system, a plurality of identity tokens, the plurality of identity tokens including different types of identity tokens [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway (paragraph 0033) where the control is performed by a roadside controller where said roadside controller is computing device known to have a processor and memory used for storing instructions for execution (paragraphs 0034 and 0035)]
the first detection system having a plurality of different types of detection instruments [the use of cameras and antennas to detect passing vehicles (paragraphs 0033 and 0092)]
using information from the first detection system [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033)]
receivefrom a second detection system, a number of identity tokens, the second detection system having a plurality of different types of detection instruments that is fewer than the first detection system [antennas used for reading identification information from transponders associated with passing vehicles for billing purposes where the antenna bank contains no camera devices (paragraphs 0025-0032 as well as figure 1, items 18, 26, and 36)]
using either the first identity token or the second identity token, identifying a vehicle passing through the second detection system [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033) and antennas used for reading identification information from transponders associated with passing vehicles for billing purposes (paragraphs 0025-0032)]
However, Vinski et al. fails to disclose of the first detection system having a plurality of different types of detection instruments and creating correlation information that correlates different types of identity tokens.  In the field of vehicle sensor systems, Christensen et al. teaches:
the first detection system having a plurality of different types of detection instruments and creating correlation information that correlates different types of identity tokens [a camera and transponder detection equipment used for identifying a passing vehicle (column 5, lines 18-43)]
It would be obvious to one with ordinary skill in the art before the effective filing day to combine the elements of Vinski et al. and Christensen et al. to create a tolling system where the system uses two forms of sensors to detect and capture information associated with a passing vehicle in order capture one, or both types, of vehicle information to bill a vehicle owner.  However, the combination of Vinski et al. and Christensen et al. fails to disclose of creating correlation information that correlates different types of identity tokens and the first detection system and the second detection system having at least one common detection instrument.  In the field of vehicle identification systems and methods, Silva et al. teaches:
the correlation information including correlation of a first identity token with a second identity token [a license plate and transponder being associated with one another in order to ensure the correct test vehicle is being used (paragraph 0045)]
It would be obvious to one with ordinary skill in the art before the effective filing day to combine the elements of Vinski et al., Christensen et al., and Silva et al. to create a tolling system where the system uses two forms of sensors to detect and capture information associated, wherein the information is associated with one another, with a passing vehicle in order capture one, or both types, of vehicle information to bill a vehicle owner. However, the combination of Vinski et al., Christensen et al., and Silva et al. fails to disclose of the first detection system and the second detection system having at least one common detection instrument.  In the field of tolling systems, Kohli et al. teaches:
the first detection system and the second detection system having at least one common detection instrument [an array of roadway antennas connected to an Automatic Vehicle Identification (AVI) reader where the antennas overlap one another’s designated lanes (figure 1, items 17, 26A, 26B, and 26C as well as paragraph 0019 and 0023)]
It would be obvious to one with ordinary skill in the art before the effective filing day to combine the elements of Vinski et al., Christensen et al., Silva et al., and Kohli et al. to create a tolling system where the system uses two forms of sensors to detect and capture information associated, wherein the information is associated with one another, with a passing vehicle in order capture one, or both types, of vehicle information to bill a vehicle owner where the motivation to combine is correlate vehicle information from sensors to bill an owner of an associated vehicle (Vinski et al., paragraph 0007).

With regard to claim 11, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 12, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 13, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 14, Vinski et al. meets the limitation of:
the plurality of different types of detection instruments of the second detection system includes an RFID instrument and a network interface instrument [antennas used for reading identification information from transponders associated with passing vehicles for billing purposes (paragraphs 0025-0032 as well as figure 1, items 18 and 26) where the antennas are connected to a reader having an RF module and processor which is also connected to a roadside controller (figure 1, items 17, 24, 30, and 35)]

With regard to claim 15, Vinski et al. meets the limitation of:
plurality of different types of detection instruments of the second detection system includes a network interface instrument and an image sensor instrument [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway (paragraph 0033) where said cameras are connected to an image processor that is connected to a roadside controller (figure 1, items 30 and 42)]

With regard to claim 16, Vinski et al. meets the limitation of:
the second detection system is placed at a geographic region that is more restrictive than a geographic region where the first detection system is placed [camera and wireless transponder detection groups located on two different support structures over a roadway (paragraphs 0025-0032 as well as figure 1, items 18, 26, and 36)]

With regard to claim 17, Vinski et al. meets the limitation of:
the first detection system is placed on a highway [a plurality of mounted cameras placed over a highway used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033 and figure 1, item 36)]

With regard to claim 18, Vinski et al. meets the limitation of:
the second detection system is placed on an urban street [wireless transponder detection groups located on two different support structures over a roadway where roadways can be in urban settings (paragraphs 0025-0032 as well as figure 1, items 18 and 26)]

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Silva et al. [U.S. Patent Publication 2015/0228125] and Kohli et al. [U.S. Patent Publication 2010/0237998].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689